Citation Nr: 0718024	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-14 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral plantar warts; and, if so, whether service 
connection is warranted.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss; and, if so, whether service 
connection is warranted.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disorder; and, if so, whether service connection is 
warranted.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hemorrhoids; and, if so, whether service connection is 
warranted.

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
anxiety and depression, including as secondary to chronic 
pain; and, if so, whether service connection is warranted.

6.  Entitlement to service connection for pes planus (i.e. 
flat feet).


REPRESENTATION

The veteran represented by:  Virginia A. Girard Brady, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1966 to February 1968 with subsequent service with the Army 
National Guard.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from August 2001, January 2003, April 2004, and June 2005 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  In 
March 2002, the veteran testified at a hearing at the RO 
before a decision review officer (DRO).  A transcript of the 
proceeding is of record.




FINDINGS OF FACT

1.  In January 1981, the Board denied the veteran's claim for 
service connection for bilateral plantar warts, finding that 
the condition was not shown during service or for years 
thereafter, and that evidence does not link current warts to 
service; the veteran did not appeal.  

2.  The additional evidence received since that January 1981 
decision does not bear directly and substantially upon this 
claim, it is cumulative or redundant, and by itself or in 
connection with evidence previously assembled it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
bilateral plantar warts.  

3.  In August 2001, the RO denied the veteran's petition to 
reopen his previously denied claims for service connection 
for a low back disorder, bilateral hearing loss, hemorrhoids, 
and a psychiatric disorder, finding that the evidence 
received did not show that the claimed conditions incurred in 
or were aggravated by service.  

4.  The additional evidence received since that August 2001 
decision does not relate to an unestablished fact necessary 
to substantiate the claims for service connection for 
bilateral hearing loss, hemorrhoids, and a psychiatric 
disorder; the evidence is cumulative, redundant, and does not 
raise a reasonable possibility of substantiating these 
claims.  

5.  The additional evidence received since the August 2001 
decision relates to an unestablished fact (nexus) necessary 
to substantiate the claim for service connection for a low 
back disorder; the evidence is not cumulative or redundant, 
and raises a reasonable possibility of substantiating the 
claim.

6.  The most probative evidence of record indicates the 
veteran's low back disorder is not related to his military 
service, and did not manifest to a compensable degree within 
one year following his separation from service.

7.  The veteran's pes planus preexisted his induction into 
military service and did not increase in severity during 
active duty.  


CONCLUSIONS OF LAW

1.  The Board's January 1981 decision denying the veteran's 
claim for service connection for bilateral plantar warts is 
final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2006).

2.  New and material evidence has not been submitted since 
the January 1981 decision to reopen this claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2001).

3.  The RO's August 2001 decision denying the veteran's 
petition to reopen his claims for service connection for a 
low back disorder, bilateral hearing loss, hemorrhoids, and a 
psychiatric disorder is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 20.1103 (2006).

4.  New and material evidence has not been submitted since 
the August 2001 decision to reopen the claims for service 
connection for bilateral hearing loss, hemorrhoids, and a 
psychiatric disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 
(2006).

5.  New and material evidence has been submitted since the 
August 2001 decision to reopen the claim for service 
connection for a low back disorder.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2006).

6.  The veteran's low back disorder is not a residual of a 
disease or injury incurred or aggravated during service, and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107; 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309.



7.  The veteran's pes planus was not incurred or aggravated 
during service.  
38 U.S.C.A. §§ 1110, 1153, 5103A, 5107; 38 C.F.R. §§ 3.1, 
3.6, 3.159, 3.303, 3.304, 3.306.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the claimant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, and (3) the claimant 
is expected to provide, if any, and to request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See 38 U.S.C.A § 5103(a); 
Pelegrini v. Principi, 18 Vet. App. 112, 119, 121 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); 38 C.F.R. § 3.159(b).  

Further, in Dingess v. Nicholson, the Court of Appeals for 
Veterans Claims (Court) held that the VCAA applies "generally 
to all five elements of a claim for service connection."  
Dingess/Hartman v. Nicholson, 19 Vet. 473, 487 (2006); 
aff'd sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed Cir. 
Apr. 5, 2007); see also D'Amico v. West, 209 F.3d 1322, 1327 
(Fed. Cir. 2000) (noting that the five elements of a claim 
consist of (1) veteran status; (2) existence of a disability; 
(3) service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  

With respect to a petition to reopen a finally decided claim, 
the Court has held that the VCAA also requires VA to provide 
the veteran with notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial (i.e., material evidence).  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  On June 14, 2006, 
VA's Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.  VAOGC 
Memorandum, para. 2, 3 (June 14, 2006).  

Applying this precedent to the case at hand, with regard to 
the veteran's petitions to reopen his previously denied 
claims, the RO sent the veteran VCAA notice letters in June 
2001, October 2003, and March 2005.  The June 2001 and 
October 2003 letters preceded Kent, and so, although these 
letters informed him that he needed to submit new and 
material evidence, they did not specify the kind of evidence 
required to overcome the prior deficiencies.  The RO sent two 
letters in March 2005, which fully complied with Kent.  The 
March 2005 letters notified him of the specific reasons for 
the previous denials of his claims and the type of evidence 
needed to substantiate the element or elements that were 
found insufficient in the prior denials.  See Kent, 20 Vet. 
App. at 10.  

With regard to the veteran's claim for service connection for 
pes planus, the RO sent him VCAA notice letters in August 
2002, October 2002, January 2004, and March 2005.  The August 
2002 letter did not request that he provide any evidence in 
his possession pertaining to the claim.  The October 2002 and 
January 2004 letter incorrectly informed him that he needed 
to submit new and material evidence to reopen the claim.  The 
March 2005 letter corrected these deficiencies.  

With respect to all the veteran's claims, both of the March 
2005 letters provided him with notice of the evidence 
necessary to support his claims that was not on record at the 
time the letters were issued, the evidence VA would assist 
him in obtaining, and the evidence it was expected that he 
would provide.  Quartuccio, 
16 Vet. App. at 186-87; Charles v. Principi, 16 Vet. App. 370 
(2002).  The letters also specifically requested that he 
submit any evidence in his possession pertaining to the 
claims.  Thus, the content of the letters provided 
satisfactory VCAA notice in accordance with § 5103(a) and 
§ 3.159(b)(1) as specified in Pelegrini II.

Furthermore, in a more recent March 2006 letter, the RO 
notified him that, should service connection be granted, 
disability ratings would be assigned by applying the relevant 
diagnostic codes in the rating schedule, the factors used to 
determine effective dates, and the types of evidence he could 
submit pertaining to his disability ratings and effective 
dates.  Dingess, 19 Vet. App. at 488.

The Court also has held that content-complying VCAA notice 
must be provided prior to an initial unfavorable decision by 
the RO.  Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 537 (2006).  In this particular case 
at hand, content-complying VCAA notice was provided in March 
2005 and March 2006, after the RO's initial adjudication of 
these claims.  In situations such as this, where there has 
been an error in the timing of the VCAA notice, the Court has 
held that VA does not necessarily have to vitiate the initial 
decision and start the whole adjudicatory process anew.  
Rather, VA need only ensure the veteran receives or since has 
received content-complying VCAA notice, followed by 
readjudication of his claim, such that he is not prejudiced.  
See again Mayfield, 19 Vet. App. at 128; see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

Here, the March 2005 and March 2006 VCAA notice letters 
provided the veteran with ample opportunity to respond before 
the most recent February 2007 SOC and SSOCs, wherein the RO 
readjudicated his claims based on the additional evidence 
that had been obtained since the initial rating decisions in 
question, SOC, and any prior SSOCs.  The veteran responded to 
the March 2005 letter by indicating that he had received 
treatment at VA facilities in Fayetteville, Winston-Salem, 
and Salisbury, North Carolina (see his April 2005 "Statement 
in Support of Claim" (VA Form 21-4138)).  An attempt was 
made to obtain records from the VA Medical Center (VAMC) in 
Fayetteville, but there were no records for the veteran 
there.  The RO already had obtained his records from the VAMC 
in Salisbury and the  Winston-Salem outpatient clinic.  The 
veteran has not indicated he has any other information or 
evidence to submit or that any such evidence remains 
outstanding.  So under these circumstances, the Board finds 
the veteran was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim[s] by 
VA," and thus, VA "essentially cured the error in the 
timing of notice."  See Pelegrini II, 18 Vet. App. at 122-
24, and Mayfield, 19 Vet. App. at 128; see also Prickett, 20 
Vet. App. at 376.  

In developing his claims, the RO obtained the veteran's 
service medical records and his VA outpatient treatment 
records.  Private medical records were also obtained from Dr. 
McQueen and First Health Moore Regional Hospital.  In 
addition, VA examinations were scheduled in April and June 
2003.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  

Recently, guidance was given regarding the presumption of 
prejudice.  In Sanders v. Nicholson, the Federal Circuit 
stated that, in order to show that a VA notice error did not 
affect the essential fairness of the adjudication, "VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated, e.g., by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law."  
Sanders v. Nicholson, No. 2006-7001, 2007 U.S. App. LEXIS 
11413 at *21 (Fed. Cir. May 16, 2007).  Based upon the 
court's use of "e.g.," we read the list in Sanders as 
providing a nonexclusive set of examples of the means by 
which VA could rebut the presumption of prejudice.  
Accordingly, we believe Sanders does not preclude VA from 
asserting that other circumstances demonstrate that VA error 
did not prejudice the claimant, such as where the claimant 
has stated that he/she has no further evidence to provide VA 
or where (as is the case here) the record reflects that VA 
has obtained all relevant evidence.  In this matter, the 
purpose of the notice was not frustrated and a reasonable 
person could be expected to understand form the notice what 
was needed.


Reopening the Claims for Service Connection 

Procedural History - In General

Historically, the veteran's initial claims for service 
connection for warts, hearing loss, hemorrhoids, a back 
condition, and a psychiatric disorder were denied by the RO 
in January 1980.  The veteran appealed, and the Board denied 
each of these claims in a January 1981 decision.  

In February 2001, the veteran filed a petition to reopen the 
claims.  By way of an August 2001 decision, the RO found that 
new and material evidence had not been received to reopen 
these matters.  In September 2001, he submitted a VA Form 9 
(substantive appeal).  [The Board notes that an appeal 
consists of a timely filed notice of disagreement (NOD) in 
writing and, after an SOC has been furnished, a timely filed 
substantive appeal (VA Form 9 or equivalent statement).  
See 38 C.F.R. § 20.200.]  In October 2001, the RO informed 
the veteran that the September 2001 VA Form 9 was not timely, 
but that it could be accepted as an NOD.  The RO asked that 
the veteran specify the issues with which he disagreed.  In 
November 2001, he responded, stating that he was appealing 
the RO's decision with respect to the claims for a low back 
disorder, hearing loss, and pes planus (see VA Form 21-4138).  
Later, in March 2002, the veteran indicated he was also 
appealing the issue of bilateral plantar warts, but the RO 
interpreted this correspondence as a petition to reopen this 
claim rather than an NOD of the August 2001 decision.  In 
January 2003, the RO issued another rating decision denying 
the claim for service connection for warts.  In September 
2003, the veteran filed another NOD, which was followed by an 
SOC in February 2004 and a substantive appeal (VA Form 9) in 
April.  In sum, the August 2001 rating decision concerning 
the bilateral plantar warts is not final because the veteran 
filed a timely NOD (in March 2002) and a timely substantive 
appeal (in April 2004) in response to the February 2004 SOC.  
The last final adjudication of this issue is the Board's 
January 1981 decision.

That Board decision became final and binding on the veteran 
based on the evidence then of record.  See U.S.C.A. § 
7104(b); 38 C.F.R. § 20.1100.  In order for a veteran to 
reopen a previously denied claim after a final decision, and 
receive further consideration of the matter on a de novo 
basis, VA must be in receipt of new and material evidence 
since that decision.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156; 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This 
preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claim to adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

With respect to the remaining previously denied claims, as 
mentioned, the veteran initiated an appeal of the RO's August 
2001 decision denying his petition to reopen the claims for a 
low back disorder and hearing loss, but he failed to file a 
timely substantive appeal (VA Form 9 or equivalent statement) 
in response to the July 2003 SOC.  In September 2003, he 
filed an untimely substantive appeal, which was interpreted 
by the RO as a petition to reopen these claims.  Later, in 
January 2005, he also filed a petition to reopen the claims 
for hemorrhoids and a psychiatric disorder.  Regardless, the 
RO's August 2001 decision is the last final adjudication of 
the claims for service connection for a low back disorder, 
hearing loss, hemorrhoids, and a psychiatric disorder.  In 
order for any of these matters to be reopened, new and 
material evidence must be received. 

The regulation relating to new and material evidence was 
amended effective August 29, 2001.  See 38 C.F.R. § 3.156.  
The amended version only applies to applications to reopen 
that were received on or after August 29, 2001.  Here, 
the veteran's petition to reopen his claim for bilateral 
plantar warts was received in February 2001.  The amended 
version of 38 C.F.R. § 3.156(a), providing a revised 
definition of new and material evidence, does not apply; 
instead the former definition does.  

The veteran's petition to reopen the claims for the low back 
disorder and bilateral hearing loss was received in September 
2003, and his petition to reopen the claims for hemorrhoids 
and a psychiatric disorder was received in January 2005.  The 
amended version of § 3.156 applies to those claims.


Reopening the Claim for Service Connection for
Bilateral Plantar Warts

According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence meant evidence not previously submitted 
that bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  When 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran's service medical records are unremarkable for 
any indication of bilateral plantar warts.  The report of a 
December 1971 physical examination for enlistment with the 
Army National Guard indicates his feet were normal.  
Furthermore, on the December 1971 Report of Medical History, 
which was filled out and signed by the veteran, he denied 
having any foot trouble.  The report of a May 1979 VA 
examination indicates he had two plantar warts on his left 
foot and one on his right foot.  An August 1979 VA medical 
certificate and a June 1980 private medical record also 
indicate he had plantar warts.  In January 1981, the Board 
denied the veteran's claim for service connection for plantar 
warts finding that there was no evidence of plantar warts 
during his military service or for years thereafter.

The evidence received since the Board's January 1981 decision 
includes the report of an October 2000 VA examination, which 
indicates the veteran had plantar warts.  While this evidence 
is new in that it had not been previously considered, it is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  The claim was denied 
because the evidence did not indicate that this condition was 
incurred in or aggravated by service.  The fact that he 
developed plantar warts after his military service has 
already been established.  So this new evidence indicating he 
had plantar warts in October 2000 does not tend to prove the 
merits of the claim or the element that was the specified 
basis for that last final disallowance.  Rather, this 
evidence is duplicative of the evidence that was on record at 
the time of the January 1981 Board decision.  

No other evidence has been received material to the matter of 
a link or connection between the current warts and service.  
Therefore, without new and material evidence, the veteran's 
petition to reopen the claim for service connection for 
plantar warts must be denied.


Reopening the Claim for Service Connection for Bilateral 
Hearing Loss

As mentioned above, the last final denial regarding this 
matter was the RO's August 2001 determination finding that 
denied the veteran's petition to reopen the claim.  As noted 
earlier, to reopen a claim after a final denial on the 
merits, new and material evidence must be received since the 
RO's August 2001 decision.  See 38 C.F.R. § 3.156(a).  
Because the petition to reopen this claim was received after 
August 29, 2001, the amended version of § 3.156 applies here.  

Under the amended version of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  

The evidence of record at the time of the August 2001 
decision included the report of the September 1965 physical 
examination given prior to the veteran's induction into 
service.  The report indicates the veteran had impaired 
hearing and was given an H-2 profile.  In other words, the 
evidence shows he had some mild hearing impairment prior to 
his military service.  

Notwithstanding this fact, service connection may be granted 
for a preexisting condition if it was aggravated during 
service beyond its natural progression.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  A preexisting injury or disease will be 
presumed to have been aggravated by active service where 
there is an increase in disability during service.  In order 
to rebut the presumption of aggravation, there must be clear 
and unmistakable (obvious or manifest) evidence that the 
increase in severity was due to the natural progression of 
the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), 
and (b).  

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of the evidence of record pertinent to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Also, 
intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 (1997); 
see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111.  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
This holding replaced the previous standard under 38 C.F.R. § 
3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.

As mentioned, the veteran's induction physical indicated he 
had mild hearing loss at the 4,000 hertz frequency.  The 
report of a March 1966 audiological evaluation, taken at the 
time of his induction, reveals his puretone thresholds, in 
decibels, were as follows:


500
1000
2000
3000
4000
Left
5
5
15
--
45
Right
5
5
15
--
35

The report of a December 1967 VA audiological evaluation, 
taken prior to his separation from military service, reveals 
the veteran's puretone thresholds, in decibels, were as 
follows:


500
1000
2000
3000
4000
Left
5
10
15
--
40
Right
30
30
35
--
50

He remained on an H-2 profile for hearing following the 
December 1967 evaluation.

The report of the December 1971 physical examination given 
prior to the veteran's enlistment in the Army National Guard 
indicates the veteran scored 15/15 on the whispered voice 
test.  On the December 1971 Report of Medical History, he 
denied having any hearing loss.

The report of an April 1980 VA audiological evaluation 
reveals the veteran's puretone thresholds, in decibels, were 
as follows:


500
1000
2000
3000
4000
Left
10
5
25
--
55
Right
15
10
25
--
50

Speech audiometry revealed speech recognition ability was 90 
percent in the left ear and 94 percent in the right ear.  The 
examiner noted mild sensorineural hearing loss.  

As mentioned, the RO denied the veteran's claim in January 
1980 and he appealed to the Board.  In its January 1981 
decision, the Board explained that the veteran had less than 
normal hearing acuity in the 4,000 frequency range when he 
entered active duty in March 1966.  The Board noted a drop in 
the conversational voice range in the right ear as well as an 
apparent 15-decibel shift in the 4,000 hertz range, but said 
it was not clear what standards were being utilized in the 
December 1967 evaluation.  Regardless, the Board reasoned 
that the results of the April 1980 VA evaluation showed that 
hearing acuity was well within the range of normal in both 
ears in the conversational voice ranges.  With regard to the 
4,000 hertz frequency range, the Board determined that there 
had been no aggravation of the preexisting condition.  

An August 1997 VA outpatient treatment record notes the 
veteran had impaired hearing.  A January 2000 record from Dr. 
McQueen notes the veteran was almost totally deaf in his 
right ear.  The doctor noted the veteran had vertigo, which 
can sometimes cause deafness.

In August 2001, the RO denied the veteran's petition to 
reopen the claim finding that the evidence received did not 
include evidence showing that the veteran's hearing loss was 
due to or aggravated by service.  The veteran did not timely 
appeal that decision.  So, as mentioned, it became final and 
binding on him based on the evidence then of record.  See 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  

The evidence received since the August 2001 decision includes 
a September 2001 note from Dr. McQueen indicating that the 
veteran had had hearing problems since service and requesting 
reconsideration of his claim.  In March 2002, the veteran 
testified at a hearing before a DRO and said that he was 
exposed to loud noises and explosions during basic training 
(Hr'g. Tr., pg. 10).  He also said he had some problems with 
his ear during a high density flight, but was told that it 
was normal and he would be okay (pg. 10).  

The report of a June 2003 VA audiological evaluation 
indicates the veteran had moderate sensorineural hearing loss 
in the right ear and moderately-severe sensorineural hearing 
loss in the left ear.  The examiner reviewed the claims file 
and opined that the veteran's hearing loss was not a result 
of noise trauma, but rather the result of natural 
progression.  

The new evidence received since the August 2001 decision is 
immaterial because it does not relate to an unestablished 
fact necessary to substantiate the claim.  Dr. McQueen's 
September 2001 note confirming that the veteran had had 
hearing problems since service is duplicative.  This had 
already been established at the time of the August 2001 
rating decision.  The determinative question is whether his 
preexisting hearing loss was aggravated beyond the natural 
progression of the condition during his military service.  
Indeed, this was the reason for the Board's January 1981 
denial - it determined that there had been no increase in the 
severity 
(i.e. no aggravation) during service.  Evidence received 
since 2001 does not address this matter.  In fact, the report 
of the June 2003 VA examination essentially confirms the 
rationale underlying the previous denial.  The June 2003 VA 
examiner opined that any diminished hearing acuity was not 
related to noise trauma during military service but rather, 
was a natural progression of the condition that existed prior 
to service.  Because this evidence does not relate to an 
unestablished fact necessary to substantiate the claim, it is 
not material and not sufficient to reopen this claim.


Reopening the Claims for Service Connection for Hemorrhoids
 and a Psychiatric Disorder

The veteran's service medical records are unremarkable for 
any indication of hemorrhoids or a psychiatric disorder.  The 
report of the December 1971 physical examination given prior 
to enlistment with the Army National Guard indicates his anus 
and rectum were normal without any hemorrhoids and that his 
psychiatric evaluation was also normal.  On the December 1971 
Report of Medical History that was filled out and signed by 
the veteran, he denied having any piles or rectal disease.  
He also denied having any depression or excessive worry or 
nervous trouble of any sort.  

The report of a May 1979 VA examination indicates the veteran 
complained of problems with his nerves.  It was also noted 
that he had internal hemorrhoids.  The report of a December 
1979 VA neuropsychological examination indicates he 
complained of anxiety, irritability, and depression.  He said 
he had recently lost his job and was separated from his wife.  
He was diagnosed with anxiety neurosis with depressive 
features.  A June 1980 private medical record also notes 
anxiety and depression.  

In January 1980 the RO denied these claims and the veteran 
appealed to the Board.  In a January 1981 decision, the Board 
also denied these claims because they were not found to have 
been incurred or aggravated by service.  

The report of an October 2000 VA examination indicates the 
veteran had hemorrhoids and an anxiety disorder secondary to 
chronic pain - specifically, back pain.   A January 2000 note 
from Dr. McQueen indicates the veteran had elements of post-
traumatic stress disorder (PTSD).  VA outpatient treatment 
records from September 2000 to August 2001 indicate continued 
treatment for depression.

As mentioned, in August 2001, the RO denied the veteran's 
petition to reopen the claims for service connection for 
hemorrhoids and a psychiatric problem finding that new and 
material evidence had not been received to show that these 
conditions were incurred in or aggravated by service (the 
stated reason for the previous denial).  The veteran did not 
appeal that decision and it became final and binding on him 
based on the evidence then of record.  See U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  

Concerning the veteran's hemorrhoids, VA has received no new 
evidence regarding this condition since the August 2001 
decision.  As such, the petition to reopen this claim must be 
denied.  

With respect to the veteran's psychiatric disorder, the 
evidence received since the RO's August 2001 decision 
includes a July 2002 VA psychiatric evaluation indicating the 
veteran has dysthymic disorder.  This evidence (showing that 
the veteran had a psychiatric condition) is not material 
because it does not relate to an unestablished fact necessary 
to substantiate the claim.  It is redundant of evidence 
previously considered which showed he had a psychiatric 
condition (then diagnosed as anxiety disorder and 
depression).  The newly received evidence does not link the 
diagnosed psychiatric condition to service, or otherwise 
relate to the unestablished fact (nexus) necessary to 
substantiate the claim.  For these reasons, the petition to 
reopen this claim must also be denied.


Reopening a Claim for Service Connection for a Low Back 
Disorder 

The veteran's service medical records indicate he complained 
of a 3-day history of back pain in February 1967 after heavy 
lifting.  On objective physical examination, he had slight 
limitation of motion and the impression was that he had a 
back strain.  He was given a restricted physical profile and 
was put on light duty for 7 days.  The report of the December 
1967 physical examination given prior to his separation from 
service indicates his spine was normal.  On the December 1967 
Report of Medical History that was filled out and signed out 
by him, he denied having recurrent back pain.  On the report 
of the December 1971 physical examination that was given 
prior to enlistment with the Army National Guard, his spine 
was normal.  On the December 1971 Report of Medical History, 
he again denied having any recurrent back pain.  

The report of the May 1979 VA examination indicates the 
veteran reported hurting his back during service when lifting 
a sack of potatoes.  He said he continued to have back pain 
since that incident.  On objective physical examination, 
there was moderate tenderness and muscle spasm.  An X-ray was 
normal.  The diagnosis was chronic lumbosacral strain.  An 
August 1979 VA medical certificate indicates that an X-ray 
revealed anterior wedging of the L1 vertebra, which was 
believed to be either developmental in nature or the result 
of old trauma.  Possible early degenerative changes in the 
sacroiliac joints were also noted.  A June 1980 private 
medical record also indicates he complained of back pain and 
was diagnosed with a lumbosacral strain.  

In August 2000, the RO received several lay statements from 
friends and family members who knew the veteran before and 
after service.  These statements generally indicate he hurt 
his back during service and that it progressively worsened 
until he was unable to do anything.  The report of an October 
2000 VA examination indicates the veteran had pain extending 
from the T6 level to the LS or S1 level.  He was diagnosed 
with a thoracolumbar strain with limited range of motion and 
degenerative arthritis of the thoracic and lumbar spine (i.e. 
osteoarthritis).  VA outpatient treatment records from 
September 2000 to August 2001 indicate continued complaints 
of low back pain.

In August 2001, the RO denied the veteran's petition to 
reopen his claim for service connection for a low back 
disorder because the evidence that had been received did not 
indicate the veteran developed osteoarthritis during his 
military service or within one year after he separated from 
military service.  See 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) 
(Certain chronic diseases, including arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.)  

The evidence received since the RO's August 2001 decision 
includes a March 2002 treatment record from Dr. McQueen in 
which Dr. McQueen noted that he had been treating the veteran 
for lumbar and cervical spine disc disease.  The doctor said 
that he reviewed the February 1967 service medical record 
diagnosing the veteran with a back strain and the he believed 
there was a "definite correlation" between the in-service 
injury and the veteran's current condition.  

This evidence is new in that it had not been considered by 
the RO at the time of the August 2001 decision.  It is also 
material because it relates to an unestablished fact 
necessary to substantiate the claim - namely, it provides a 
nexus between the veteran's current back condition and the 
in-service injury.  Bear in mind that the veracity of this 
opinion is not questioned when determining whether the 
petition to reopen should be granted.  The credibility of 
this opinion is presumed at this stage.  See, Justus, 3 Vet. 
App. at 513.  As such, the Board finds that Dr. McQueen's 
March 2002 note is new and material and sufficient to reopen 
the veteran's claim for service connection.  

As new and material evidence has been received, the claim of 
entitlement to service connection for a low back disorder may 
be reopened.

[Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  This matter must now be addressed on a de novo 
basis.]


Service Connection for a Low Back Disorder

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Certain chronic diseases, including arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption, 
however, is rebuttable by probative evidence to the contrary.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

As mentioned previously, in February 1967, the veteran 
strained his back while lifting a heavy object during 
military service.  The evidence indicates, however, that the 
symptoms associated with this strain resolved prior to his 
separation from service.  This is supported by the report of 
the December 1967 physical examination given prior to the 
veteran's separation and the December 1967 Report of Medical 
History in which the veteran himself denied having recurrent 
back pain.  This is also confirmed by the findings on the 
December 1971 physical examination given prior to his 
enlistment with the Army National Guard and also the 
associated December 1971 Report of Medical History.  

After the veteran separated from military service in February 
1968, the first indication of any back problems was not until 
he filed his claim for service connection in April 1979 - 
over 11 years later.  An August 1979 X-ray revealed possible 
early degenerative changes in the sacroiliac joints, but 
osteoarthritis was not definitely diagnosed until the October 
2000 VA examination and X-rays.  

A March 2002 record from Dr. McQueen indicates he believed 
there was a "definite correlation" between the veteran's 
current back condition and the back strain that occurred in 
service.  The report of the April 2003 VA examination, on the 
other hand, indicates the VA doctor believed that the 
veteran's back condition was degenerative and more likely a 
result of his age, caused by wear and tear.  The VA doctor 
saw no reason to blame the February 1967 back pain for his 
current condition because subsequent examinations indicated 
that he had recovered.

In deciding this claim, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Here, though, as explained below, 
there are legitimate reasons for accepting the VA examiner's 
opinion over the private physician's medical opinion to the 
contrary.

The April 2003 VA examiner's conclusion that the veteran's 
current back condition is not related to his military service 
is based on a review of the entire claims file as well as 
treatment records from Dr. McQueen.  For this reason, this 
opinion is especially probative.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991); Waddell v. Brown, 5 Vet. App. 
454, 456 (1993); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  

Although Dr. McQueen reviewed the February 1967 service 
medical records, which described the in-service back strain, 
the doctor did not review the subsequent physical 
examinations, showing that the veteran's spine was normal and 
that he denied any recurrent back pain.  In fact, there were 
no follow-up records from the February 1967 back strain and 
no complaints of back pain until he filed a claim for VA 
benefits 11 years later.  This lengthy period without 
treatment is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).

The record does not show a continuity of symptomatology since 
his discharge from the military.  And when the fact of 
chronicity in service is not adequately supported or may be 
legitimately questioned, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b); see, too, Savage v. Gober, 10 Vet. App 488. 495 
(1997).   In sum, this evidence indicates that any back 
injury he had during service was merely acute and transitory 
and completely resolved prior to his discharge in February 
1968.  

For these reasons and bases, the claim for service connection 
for a low back disorder must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).
  



Entitlement to Service Connection for Pes Planus

The veteran's service medical records indicate the veteran 
had pes planus when he was inducted.  This condition was 
noted on the September 1965 induction physical.  There is no 
further mention of any foot problems during military service.  
The December 1971 Report of Medical History indicates he 
denied having any foot trouble.  While pes planus appears to 
have predated service, there is no indication that the 
condition became more severe during service.  To the 
contrary, the relevant documents make no reference to 
problems with pes planus during service or at separation.    

The report of the October 2000 VA examination indicates the 
veteran had pes planus and plantar erythema with severe 
dermatophytosis.  

As mentioned, a preexisting injury or disease will be 
presumed to have been aggravated by active service where 
there is an increase in disability during service.
There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service.  38 C.F.R. § 3.306(b).  

Here, the evidence does not indicate the pes planus condition 
increased in severity during the veteran's military service.  
For this reason, the claim for service connection for pes 
planus must be denied because the preponderance of the 
evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in the veteran's favor.  See 38 C.F.R. 
§ 3.102; Alemany, 9 Vet. App. at 519 (1996).

	(CONTINUED ON NEXT PAGE)




ORDER

The veteran's petitions to reopen his claims for entitlement 
to service connection for plantar warts, bilateral hearing 
loss, hemorrhoids, and a psychiatric disorder are denied.

The veteran's petition to reopen his claim for entitlement to 
service connection for a low back disorder is granted, 
however, entitlement to service connection is denied.

The claim for service connection for pes planus is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


